Judgment unanimously affirmed. Memorandum: On defendant’s appeal from the judgment of conviction, we have examined all issues preserved for review and find them to be without merit. Any claimed deficiency in the plea allocution was not timely raised at County Court “by motion to vacate or otherwise” and thus is not preserved for review (People v Pellegrino, 60 NY2d 636, 637; cf. People v Sobczak, 105 AD2d 1053). Were we to undertake review, we would hold on this record that defendant’s claim is without merit.
We note, however, that subsequent to the imposition of sentence, defendant moved pursuant to CPL 440.10 and 440.20 to set aside the judgment of conviction. There is no appeal before us from County Court’s order denying that motion. (Appeal from judgment of Onondaga County Court, Cunningham, J. — murder, second degree.) Present — Dillon, P. J., Hancock, Jr., Den-man, Boomer and O’Donnell, JJ.